DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-7, 9 and 11-24 are pending in the application.  Claims 8 and 10 are cancelled.
Priority
	The present application is a U.S. National Stage entry of  PCT/CN2019/077028, filed on March 5, 2019, which claims the priority of the Chinese Patent Application No. 201810182708.1 filed on March 6, 2018.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaoyuan Ding on 08/25/2022.
The application has been amended as follows: 
Claim 1 lines 1-2 is amended as follows:
A compound of Formula (I), or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof:
Claim 2 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 1, wherein:
Claim 3 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 1, wherein:
Claim 4 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 1, wherein:
Claim 5 lines 1-2 is amended as follows:
A compound of Formula (I), or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof:
Claim 6 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 5, wherein:
Claim 7 lines 1-2 are amended as follows:
A compound of Formula (I), or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof:
Claim 9 (final line p. 10) is amended as follows:
wherein 

    PNG
    media_image1.png
    530
    532
    media_image1.png
    Greyscale

Claim 11 lines 1-3 is amended as follows:
The compound of F[[f]]ormula (I) according to claim 1, a pharmaceutically acceptable salt[[s]], diastereomer[[s]], enantiomer[[s]], hydrate[[s]],or solvate[[s]] thereof, wherein the pharmaceutically acceptable salt[[s]] is selected
Claim 12 lines 3-5 is amended as follows:
F[[f]]ormula (I) or a pharmaceutically acceptable salt[[s]], diastereomer[[s]], enantiomer[[s]], hydrate[[s]], or solvate[[s]] thereof according to claim 1 and pharmaceutically acceptable carrier(s) or excipient(s).
Claim 13 lines 2-3 is amended as follows:
F[[f]]ormula (I) or a pharmaceutically acceptable salt[[s]], diastereomer[[s]], enantiomer[[s]], hydrate[[s]], or solvate[[s]] thereof according to claim 1 as an active ingredient[[s]], one or more other
Claim 14 lines 3-5 is amended as follows:
administering to the subject a therapeutically effective amount of a compound[[s]] of F[[f]]ormula (I) or a pharmaceutically acceptable salt[[s]] 
Claim 15 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 1, wherein
Claim 21 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 1, wherein:
Claim 22 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 5, wherein:
Claim 24 lines 1-2 is amended as follows:
The compound, or a diastereomer[[s]], enantiomer[[s]], hydrate[[s]], solvate[[s]], or pharmaceutically acceptable salt[[s]] thereof according to claim 3, wherein the 5-to 6-membered
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula (I), pharmaceutical compositions thereof, and methods of treating cancer or autoimmune diseases associated with tyrosine kinases EGFR, HER2, HER3 or HER4 comprising administering to a subject a therapeutically effective amount of a compound of Formula (I) are novel and unobvious over the prior art.  Relevant prior art is found in Segovia Mendoza (American Journal of Cancer Research 2015 5(9):2531-2561), which describes a number of tyrosine kinase inhibitors and their applications in treating cancer.  However, none of these inhibitors meet the structural limitations of the currently-claimed compounds, and a person of ordinary skill in the art at the time the current application was effectively filed would not have found the claimed compounds obvious in view of this prior art or its combination with any other prior art of record.
Support for the current amendments is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7, 9 and 11-24, reordered and renumbered 1-22 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625